DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 03/01/2022.
Claims 1 and 10-11 and 20 were amended 03/01/2022. 
Claims 1-20 are currently pending and have been examined. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 11 are directed to the same invention as that of claim 1 of commonly assigned 15/655,998. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 and therefore their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation of “video conferencing platform” is not in the specification and it is unclear what is meant by video conferencing platform. The specification recites a platform in paragraph 40 that facilities video data transfer relating to the content manager server (para [0040]), but is silent on the conferencing of the video. The conferencing of the video is related to the videoconference 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 and therefore their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the videoconferencing server and the content manager server are separate servers of separate computing devices, separate servers acting on one computing device, or if the servers are integrated into one server and are just running different programs as these variations are all present in the specification (para [0022]). Due to the lack of clarity, Examiner is interpreting that the video conferencing server and the content manager server are separate servers running on computing devices of the client and the provider, however amendments to the claims on how the servers are being used is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-9, 11, 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US 2007/0130287 A1)  in view of Gazula (US 20110106557 A1).

CLAIM 1-
Kumar teaches the limitations of: 
receiving, at a patient device associated with a patient, a signal transmitted from at least one diagnostic device (Kumar teaches that the patient device that receives data from a diagnostic device (patient computing device 110, Fig. 1, par. 74 “handheld devices”) and (one or more patient medical device 102 encompasses one or more diagnostic devices, Fig. 1, par. 69) and (device manager on the patient computing device 110 communicates with the medical devices par. 73-74) 
generating, by the patient device, diagnostic information based on the received signal (Kumar teaches a patient computing device analyzes and interprets the medical data, par. 77)
encrypting, by the patient device, the diagnostic information (Kumar teaches collected data is encrypted prior to transmission, par. 78)
establishing communication over a network between the patient device and a remote server (Kumar teaches engine manages communication of data between the patient and provider devices, par. 83-85; the devices and engine are connected to a network to allow for real-time streaming of inter alia, physiological, textual, audio and video data, par. 69; and includes connection of multiple patient-side devices, provider-side devices and engines/central servers, par. 71 – connection via a network implies that the server is remote
receiving, by the patient device, a video conferencing platform from a content manager server (Kumar teaches that the patient device receives a browser based session from a protocol independent device manager running on the computing device using a web server (i.e., video conferencing platform) (wherein the specification describes the content manager server as retrieving programs via a network which is what a web server does (para [0040] of specification) (para [0074, 0089 0185, 0194])
establishing communication over the network between the patient device and a video conferencing server ( Kumar teaches network processor manages streaming of real-time video and audio, par. 81, 83-84, and as noted above with reference to par. 71, the network includes multiple configurations that includes multiple engines/servers)
And transmitting, by the patient device, the encrypted diagnostic information to the remote server (Kumar teaches data is transmitted to remote providers, par. 78, 85)

Kumar does not explicitly teach, however Gazula teaches: 
establishing a video conferencing session on the video conferencing platform (iHAS system includes the technology platform of running scripts that provide the information (i.e., video) (para [0082])) via the video conferencing server in communication with the patient device (Gazula teaches iHAS® approach for providing real-time virtual face-to-face encounter that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024] and the iHAS® is applicable on a client such as a desktop, laptop, PDA or cell phone [0030]; the iHAS® framework that enables real-time virtual face-to-face collaborative encounters [0037] includes a “Media server (Audio/Video)” dedicated for audio streaming, video conference and recording)
Encrypting and transmitting, by the patient device, first voice and video signals generated during the video conferencing session to the video conferencing server (Gazula teaches the iHAS system that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024], the iHAS® architecture that meets all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security is depicted in Fig. 3 to  include HTTPS protocol [0038] which is transmitted and received)
Receiving and decrypting, by the patient device, encrypted second voice and video signals generated during the video conferencing session from the video conferencing server (Gazula teaches the iHAS system that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024], the iHAS® architecture that meets all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security is depicted in Fig. 3 to  include HTTPS protocol [0038] which is transmitted and received)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

CLAIM 3-
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 3, Gazula further teaches:
wherein the first voice and video signals  are encrypted using a hypertext transfer protocol secure method (Gazula teaches that the audio and video streaming are stored which are in compliance with the HTTP framework shown in Figure 3,  para [0034, 0038]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

CLAIM 4-
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 4, Gazula further teaches:
Wherein the second voice and video signals are encrypted using a hypertext transfer protocol secure method  (Gazula teaches that the mutiple audio and video streamings are stored which are in compliance with the HTTP framework shown in Figure 3,  para [0034, 0038]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals 

CLAIM 6-
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 6, Gazula further teaches:
Wherein encrypting the diagnostic information comprises encryption using a hypertext transfer protocol secure method (Gazula teaches that EMR data including diagnosis information may be added to this framework (para [0032, [0038], Figure 3, claims 8-9)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

Regarding claim 5 and significantly similar claim 15, modified Kumar discloses all the limitations of claim 1, Kumar further teaches concurrently conducting the video conferencing session while transmitting the encrypted diagnostic information to the remote server (physiological data and audio/video data are both synchronously transmitted in real-time, par. 81, thereby transmitted simultaneously).

Regarding claim 7 and significantly similar claim 18, modified Kumar discloses all the limitations of claim 1, Kumar further teaches that the diagnostic device is a spirometer, a blood pressure monitor, a pulse oximeter, or an electrocardiograph (par. 205, 212, 215).

Regarding claim 8 and significantly similar 19, modified Kumar discloses all the limitations of claim 1, Kumar further teaches that the patient device is a personal computer, a tablet computer, a personal data assistant or a cellular telephone (patient computing device may be a computer, PDA, pocket-PC, or wireless telephone, par. 74)

CLAIM 13-
Kumar in view of Gazula teaches the limitations of claim 11. Regarding claim 13, Gazula further teaches:
Wherein the video conferencing session is conducted in a Health Insurance Portability and Accountability Act of 1996 (HIPAA) compliant encrypted environment (The programming scripts collect and store all the user activities, including that on accessed information from the system in order to be compliant with regulations (e.g. HIPAA). Data/records/content ("Information") captured include input from the users through ihasRemote and a programming script that sends the information to ihasClinic and vise-a-versa (para [0031]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HIPAA protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information 

CLAIM 16-
Kumar in view of Gazula teaches the limitations of claim 11. Regarding claim 16, Kumar further teaches:
wherein the signal from the at least one diagnostic device is transmitted to the patient device via one of a wireless connection and a wired connection (For simplicity, the discussion will proceed with description of a system having a single patient-side and provider-side device. The patient-side device is located with the patient/client and gathers physiological data from the patient/client. The patient-side device can include, for example, a medical and/or biofeedback device that communicates through a serial, parallel, wireless, or customized interface (para [0013]))

CLAIM 11-
Claim 11 is significantly similar to claim 1 and is rejected upon the same prior art as claim 1. 

CLAIM 14-
Claim 14 is significantly similar to claims 3 and 4 and is rejected upon the same prior art as claims 3 and 4. 

CLAIM 17-
Claim 17 is significantly similar to claim 6 and is rejected upon the same prior art as claim 6. 


Claims 2, 10, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US 2007/0130287 A1)  in view of Gazula (US 20110106557 A1) and further in view of Rapaport (US 20100205541 A1).

CLAIM 2- 
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 2, Kumar in view of Gazula fail to teach, however Rapaport teaches: 
Wherein the video conferencing server is comprised in a plurality of geographically distributed video conferencing servers (Rapaport teaches real-time video conferencing ([0026], [0031]) comprised in a plurality of geographical distributed video conferencing servers ([0063], “networked server cloud 150 […] within cloud 150, one or more servers […] the cloud 150 may include geographically distributed and separately powered data centers having fully or partial overlapping service capabilities”)

Considering that the system of Kumar is providing medical care, a person of ordinary skill in the art at the time of the invention would have recognized the need to provide reliable and uninterrupted service in the event of power loss or surge of users. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the video conferencing server of Kumar in view of Gazula to comprise a plurality of geographical distributed and separately powered video conferencing servers with fully or partial overlapping service capabilities, to ensure reliable real-time video conferencing, in the event of power outages or surge of users.


CLAIM 10- 
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 10, Kumar in view of Gazula fail to teach, however Rapaport teaches: 
Wherein the remote server is separate from the video conferencing server and the content manager server (Rapaport teaches real-time video conferencing ([0026], [0031]) comprised in a plurality of geographical distributed video conferencing servers ([0063]), and remote servers (para [0029]))

Considering that the system of Kumar is providing medical care, a person of ordinary skill in the art at the time of the invention would have recognized the need to provide reliable and uninterrupted service in the event of power loss or surge of users. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the video conferencing server of Kumar in view of Gazula to comprise a plurality of geographical distributed and separately powered video conferencing servers and remote servers with fully or partial overlapping service capabilities, to ensure reliable real-time video conferencing, in the event of power outages or surge of users.

CLAIM 12-
Claim 12 is significantly similar to claim 2 and is rejected upon the same prior art as claim 2. 

CLAIM 20-
Claim 20 is significantly similar to claim 10 and is rejected upon the same prior art as claim 10. 



Response to Arguments
The arguments filed 01 March 2022 have been fully considered. 
The arguments pertaining to the 103 rejection are not persuasive. Applicant argues that Kumar and Gazula fails to teach a patient device receiving a video conferencing platform from a content manager server and establishing a video conferencing session on the video conferencing platform via a video conferencing server. Examiner respectfully disagrees as Kumar teaches that the client device (i.e., patient device) establishes video connections to a provider device through a web server over a network browser (i.e., content manager server on the video conferencing platform) (para [0074, 0089 0185, 0194]). Gazula teaches a technology platform of running scripts that provide the information (i.e., video) via the remote server in communication with the patient device which reads on establishing a video conferencing session on the video conferencing platform via a video conferencing server (para [0082, 0021, 0024, 0030, 0037]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626